                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

RANDAL C. ROBERTS,

           Plaintiff,

v.                                                     Case No. 1:18cv3-MW/GRJ

CITY OF GAINESVILLE,

      Defendant.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 24. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Defendant’s Motion for Summary Judgment, ECF

No. 20, is GRANTED because the Complaint is untimely and alternatively because Defendant is

entitled to summary judgment on the merits of Plaintiff’s claims. Defendant’s Motion for an

Order Directing Plaintiff to Comply, ECF No. 25 is denied as moot. The pretrial conference of

February 25, 2019, and the jury trial of March 26, 2019, are removed from this Court’s docket.”

The Clerk shall close the file.

       SO ORDERED on February 20, 2019.


                                               s/ MARK E. WALKER
                                               Chief United States District Judge
